Order entered May 21, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00582-CV

                      IN RE TOYOTA MOTOR SALES, U.S.A., INC.,
                     AND TOYOTA MOTOR CORPORATION, Relators

                  Original Proceeding from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-15296

                                             ORDER
                           Before Justices Francis, Evans, and Schenck

       Before the Court are relators’ petition for writ of mandamus and relators’ emergency

motion for temporary relief. We GRANT the emergency motion and STAY the trial court’s

May 4, 2018 order. This stay shall remain in effect until further order of this Court. We request

that the real parties in interest and respondent file their responses, if any, to the petition by June

4, 2018.


                                                        /s/   DAVID J. SCHENCK
                                                              JUSTICE